The Attorney             General        of Texas
                                                    December 21. 1984
JIM MATTOX
: torney General


: >r.m, coun BulldIng         Ronorable Houston Munson                       Opinion   No.JM-264
: 0. BOX 12S49                District  Attorney
lullin. TX. 78711- 2nR        25th Judicial   District                       Rc:      Whether       a   county     tax
51214752501                   P. 0. Box 99                                   assessor-collector          may retain
   1ex 910/974.1297
                              Gonzales,   Texas     71’629                   fees    for    clericals       and work
’ Iecopier 512/4750299
                                                                             performad in aiding         an attorney
                                                                             hired by the county          to collect
: 1 Jackson. Suite 799                                                       delinquent       taxes,    and related
   lies. TX. 75202.4509                                                      questions
2141742.99U

                              Dear Mr. Munson:
  24 Alberta Ave.. bite I@3
El Paso. TX. 799052793              You ask us the following       two questions:
9lY53334U
                                               1. Is   a county       entitled   to  retain     those
1001 Texas. Suit* 700
                                           monetary benefits     as a fee of office    paid to the
“ourton.~lX. 77002.3111                    county tax collector’s       office staff  for clerical
  Y2255999                                 work performed     by said offi.ce   on county    time in
                                           aiding the attorney     hired by the county to collect
                                           delinquent   taxes,    or do said benefits     belong    to
@OR
  Broadway.suite 312                       the office  staff?
  ,bbock. TX. 794013479
  361747.5239
                                                2.  Is a county entitled        to retain  those sums
                                            of money .SS a fee of office           paid by automobile
  309 N. Tenth. Suild S                     dealers   I,C the county tax collector’s       office   for
  IcAllm, TX. 79SO1.1685
 512lS92-4547                               copies   o:i motor  vehicle     registration   lists  pre-
                                            pared by e;aid office     on county time and furnished
                                            to said automobile      dealers,     or do said benefits
  ,00 Main Plaza. Suite ro0                 belong to the office     staff?
 San Anlonio. TX. 792952797
 51212254191
                                     Your letter   states   that the office        of the Guadalupe County tax
                              collector    has assisted    the attorney       hired by the county        to collect
                              delinquent    taxes br preparing      lists    of names of delinquent        taxpayers
                              and sending notices       of delinquencies       to these taxpayers.       In return.
                              the attorney     paid a sum of money to the tax collector’s             office    which
                              was divided     among the tax collector          and his deputies.       This sum of
                              money was paid by t:he attorney          to the tax collector’s       office     once a
                              year.     The lists    were prepared        by county employees      during     regular
                              working hours.

                                       Additionally,   employees    of the tax collector’s     office   prepared
                               lists    of all motor vehicles      sold and registered    in Guadalupe County.
                               These     lists    were photocopied     and distributed     to area    automobile
Monorable   Houston    Munrou - Page 2        (JM-264)




dealers   on a regular basis.   The automobile  dealers paid a monthly sum
of money that again vas divided among the employeas of the tax office.
Likawise,   these lists were p,reparcd by county employees during regular
working hours.

       Both of your questions              ask about    the proper      disposition      of
certain     monies   received      anti retained     by the office       of county     tax
assessor-collector.          Both questions    appear to presuppose        the propriety
of the county’s        retaining      such monies in the first        place;    your only
concern appears       to be to vhom such funds should be distributed,                  the
county or the clerical           stai’f actually    performing     the work.      We must
first    answer, however, the threshold          question,    the answer to which you
presuppose,       aa to whethw            the county     tax assessor-collector          is
entitled     to accept such monies in the first             place.    We conclude     that
he is not authorized         to do *ICI.

     Generally , a public    oUficer has no authority  to perform an act
not authorized  or requested    of him by lav.  Duncan v. State,  67 S.U.
903 (Tex. Civ. bpp. 1902, no writ).

                 All public    offices and officers     are creatures
             of law.     The powers and duties    of public   officers
             are defined    and Mnited by law.       By being defjned
             ar.d limited   by law, we mean the act of a public
             officer    must be e,xpressly   authorized    by law, or
             implied therefrom.

Fort Worth Cavalry Club v. Sheppard, 83 S.U.Zd 660. 663 (Tex. 1935).
Specifically,     an officer   nwy not charge a fee for the performance of a
particular    duty unless a f@!e is provided by law and its amount thereby
fixed.      Nueces County          hrrington,     162 S.W.2d 687 (Tex.      1942);
McCalla v. City of Roc&?a,              246 S.W. 654 (Tex. 1922); Binford        v.
Robinson,     244 S.W. 807 T&x.            1922).    Nor may he receive      extra
compensation     for performinlg a duty otherwise       imposed upon him by law.
Set Hill Farm, Inc. V. Hill County, 425 S.W.2d 414 (Tex. Civ. App. -
Waco 1968). aff’d,      436 S.W.Zd 320 (Tex. 1969); Jones v. Veltmann. 171
S.U. 287 (Te-v.            App. - San Antonio       1914, vrit  ref’d);  Attorney
General Opinions       JM-135 (1984);     O-3656 (1941);    O-2610 (1940);   O-864
 (1939); -cf. Attorney     Gener;lL Opinion Mu-483 (1982).

        The tax assessor-collector         is required      by statute    to make a list
 of delinquent       taxpayers   anmi to ratify    those persons whose names appear
 on the list       of their dellrlquent    status.      Tax Code 5533.03. 33.04.         If
 the notices      about which you inquire are those required by the code to
 he prepared and sent out. the tsx assessor-colIector                   clearly    may not
 charge for them.          If, on the other hand, the noclces              at issue were
 prepared      in addition      to those      which    the code requires,         the tax
 assessor-collector        may Ijk.ewise not impose a charge because he had no
 statutory      authority    to prepare them in the first          place.     There is no
 provision      in the Tax Code which purports            to confer authority        on the
 county     tax assessor-collector          to enter      into   an agreement       vith  s



                                         p. 1177
Honorable    Houston huneon - P;rge 3            (JM-264)




private      delinquent      tax attorney  vhereby   county              employees       perfona
certain     clerical    tasks la return for consideration.

     It is       true that while   a public            officer     may not     receive     extra
compensstion       for performing a statutory           duty,    he

               mey earu a revurd,          if he is under no obligation
               because     of his      official        character     to do the
               particular      act for which the rcwsrd is promised.
               The general princ:lple         prohibiting      public    officers
               from receiving        rewards       for    the performance         of
               their   official    dutles      does not prevent        them from
               entering     into agr,zements with private            individuals
               to render unoffic:I.al        services     in consideration        of
               direct    compensation     being paid for such services.

22 R.C.L. Public Officers        1235 (1918),       noted in Crosby County Cattle
Co. v. McDermett. 281 S.W. ;!93, 294 (Tex. Civ. App. - Amarillo                    1926.
no writ);     see also Morris ‘c. Kasling,          15 S.W. 226, 227 (Tex. 1890).
There is no indication,        ho’atrver, that the work was performed by the
county employees scting       in s private       capacity.      Even if such ware the
CSSC, the employees        of the tax collector’s             office   would still    be
Prohibited     from retsinfng     the money If the servlccs             were performed
during working hours using          “any equipment.        supplies    or anything    of
value    belonging    to the county.”           Attorney    General    Opinion    O-6702
(1945); see also Attorney Ge:aeral Opioions V-14 (1947); O-6908 (1945).
Thus, in regard to your first         question,     it is our opinion that the tax
collector     of Guadalupe Couuty.         or his personnel,         may not lawfully
retain    the fees for preparing      delinquent      tax lists.

        We now turn to your second question.              concerning      the collection      of
 fees for copies         of lists    of motor vehicles           that were sold and had
 titles     registered      in GuaiUupe         County.      The Texas County Records
 Manual, prepared under the authority               of article     5442c, V.T.C.S..       is an
 nofflcial.       legs1 guide to records           retention      requirements      for Texas
 county officials.”           Texas County Records Manual, at ix (1978).                    The
 Manual requires        a county tax assessor-collector            to retain     (for varying
 periods    of time) lists       of motor vehicles        reP,jstered    in the county and
 reports     on motor vehicle       t,rsnsfers.       Texas County Records Manual. at
  B-223 (1978).        The lists   ws,uld be considered         public    information     under
  section     3(s)    of the Open Records Act, article                 6252-17s.     V.T.C.S..
 which states       that

                [a]11 icformstion     collected,     assembled.    or msin-
                tained by governmental       bodies pursuant     to law or
                ordinance or in connection       with the transaction      of
                official  busines!;  is public information      and svsil-
                able to the publ:Lc during norms1 business         hours of
                any governmental    body. . . .
Honorable    Houston Munson - Psge 4           (JR-2643




When a person applies  for a lint of motor vehicles                registered       and sold
in Guadalupe County, the tax collector’s  office    is             required       to produce
the informstion promptly.   V.T.C.S. srt. 62S2-17a.                64.

      The employees are simply discharging      their duty               to provide public
informscion  in accordance   vith   section   3 of article                6252-17a snd are
paid by,the  county for discharg:ing     such duties.



                  Becsuae      the GusMupe         County   tax asseaaor-
             collector      is required by statute       to prepare a list
             of delinquent        taxpsyers   and to provide     the public
             vith     information       of   all    the    motor    vehicles
             registered       In the county,     he has no authority         to
             collect     fees therefore     either   in public or private
             cspacity.




                                                  J h Very truly



                                                      JIM
                                                            k
                                                                   you



                                                               MATTOX
                                                      Attorney General of Texas

 TOMGREEN
 First   Assistant   Attorney    Geneml

 DAVID R. RICRARDS
 Executive Assistant Attorney         General

 RICR GILPIN
 Chairman. Opinion      Cosssittec

 Prepared    by Jim Hoelliager
 Assistsnt    Attorney General

 APPROVED
        :
 OPINIONcomm-ree

 Rick Gllpin.   Chairman
 Jon Bible
 Colin Carl
 Sussn Garrison
 Tony Guillory
 Jim Hoellinger
 Jennifer  Riggs
 Nancy Sutton
 Bruce Youngblood




                                          p.   1179